DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s cancellation of claim 29, amendment of claim 11 and 19, in the paper of 6/9/2022, is acknowledged.  Applicants' arguments filed on 6/9/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-20 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of Group II, claims 8-19, drawn to an isolated cells comprising a nuclease, in the paper of 1/11/2022, is acknowledged.  Applicant's election of Species (2) “insertion after amino acid residue 162 with “KSEAAAR”, in the paper of 1/11/2022, is acknowledged.  A telephone call was made to applicants representative, Antoinette Konski, on 2/8/2022, in which she confirmed the above election and confirmed that the elected species (2) was equivalent to “an amino acid sequence QLVKSKEAAAR (aa158 to 169 of SEQ ID NO:4)” of applicants newly amended claim 8.
Claims 1-7, 17, 18 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the fusion protein of claim 16” which is indefinite in that it is confusing and unclear.  Claim 16 is drawn to a “The isolated cell” and NOT a fusion protein.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 8-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,822,599. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No. 10,822,599 drawn to polynucleotide encoding a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site;  and a FokI cleavage domain, wherein the FokI cleavage domain comprises a substitution of amino acid residues 161 and 162 of SEQ ID NO:1 with an amino acid sequence EAAAR (SEQ ID NO:5) or an insertion after amino acid residue 162 of SEQ ID NO:1 of an amino acid sequence KSEAAAR (SEQ ID NO:6) and cells comprising said polynucleotide make obvious a claims 8-16 and 19 drawn to an isolated cell comprising a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site; and a FokI cleavage domain or half-domain, wherein the FokI cleavage domain or half-domain comprises an N-terminal region comprising an amino acid sequence QLVKSKSEAAAR (aa 158 to aa 169 of SEQ ID NO:4) and a kit comprising said cell.
	In response to this rejection applicants have asked that the rejection be held in abeyance until otherwise allowable subject matter is indicated.

	Claims 8-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 12 of U.S. Patent No. 9,394,531. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 12 of U.S. Patent No. 9,394,531 drawn to a fusion protein comprising from N-terminus to C-terminus: a DNA-binding domain that binds to a nucleotide target site;  a ZC linker (SEQ ID NO:2); and a FokI cleavage domain, wherein the FokI cleavage domain comprises the sequence shown in residues 158 to 356 of SEQ ID NO:3 or residues 158 to 360 of SEQ ID NO:4 anticipate claims 8-16 and 19 drawn to an isolated cell comprising a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site; and a FokI cleavage domain or half-domain, wherein the FokI cleavage domain or half-domain comprises an N-terminal region comprising an amino acid sequence QLVKSKSEAAAR (aa 158 to aa 169 of SEQ ID NO:4) and a kit comprising said cell.
In response to this rejection applicants have asked that the rejection be held in abeyance until otherwise allowable subject matter is indicated.

	Claims 8-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,982,245. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 9,982,245, drawn to a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site;  and a FokI cleavage domain, wherein the Fokl cleavage domain comprises a substitution of amino acid residues 161 and 162 of SEQ ID NO:1 with an amino acid sequence EAAAR (SEQ ID NO:5) or an insertion after amino acid residue 162 of SEQ ID NO:1 of an amino acid sequence KSEAAAR (SEQ ID NO:6 and kits comprising said cell anticipate claims 8-16 and 19 drawn to an isolated cell comprising a nuclease comprising: a DNA-binding domain that binds to a nucleotide target site; and a FokI cleavage domain or half-domain, wherein the FokI cleavage domain or half-domain comprises an N-terminal region comprising an amino acid sequence QLVKSKSEAAAR (aa 158 to aa 169 of SEQ ID NO:4) and a kit comprising said cell.
In response to this rejection applicants have asked that the rejection be held in abeyance until otherwise allowable subject matter is indicated.

Remarks
	No claim is allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
7/7/2022


/RICHARD G HUTSON/Primary Examiner, Art Unit 1652